DETAILED ACTION
This office action is in response to the communication received on 01/26/2022 concerning application no. 15/720,863 filed on 09/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 01/26/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 11 – 13, filed 01/26/2022 and in light of the additional Examiner amendments made, with respect to 35 USC 102 rejections have been fully considered and are persuasive.  The 35 USC 102 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko on 05/06/2022.
The application has been amended as follows: 
37. (Currently Amended)  A biological information measuring apparatus comprising a processor configured to:
calculate a difference, at a mutually same time, between an image-based photoplethysmogram extracted from luminance information of a picture signal of a designated region of interest that is a skin region on a face, an arm or a hand of a subject included in a picture and an image-based photoplethysmogram extracted from luminance information of a picture signal of a further designated region of interest that is a skin region on the face, the arm or the hand of the subject other than the designated region of interest;
calculate at least one of a pulse transit time or an instantaneous phase difference from the difference calculated; and
measure a fluctuation of a blood pressure of the subject on basis of the difference calculated, wherein
the processor performs, in the measuring, a measuring process in accordance with a combination of the regions of interests from which the image-based photoplethysmograms are extracted and based on a correlation between the at least one of the pulse transit time or the instantaneous phase difference and the fluctuation of the blood pressure, the correlation being a positive correlation or a negative correlation, and, , the correlation is either a combination of any of first regions of interest, in which, due to a peripheral arteriole [[is]]being under control of a sympathetic nerve when the blood pressure increases, first delay in an arrival of a first pulse wave is greater than a threshold, or, when a combination of any of second regions of interest from which the image-based photoplethysmograms are extracted, in which, due to a peripheral arteriole [[is]]being under control of the sympathetic nerve and a parasympathetic nerve[[,]] when the blood pressure increases, second delay in an arrival of a second pulse wave is the first delay in the first regions of interest.

38. (Currently Amended)  The biological information measuring apparatus according to claim 37, 
measuring the fluctuation of the blood pressure based on the positive correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are one of the first regions of interest and one of the second regions of interest, and 
measuring the fluctuation of the blood pressure based on the negative correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are both any of the first regions of interest or any two of the second regions of interest. 

39-51. (Canceled)

52. (Currently Amended)  A biological information measuring method comprising:
calculating a difference, at a mutually same time, between an image-based photoplethysmogram extracted from luminance information of a picture signal of a designated region of interest that is a skin region on a face, an arm or a hand of a subject included in a picture and an image-based photoplethysmogram extracted from luminance information of a picture signal of a further designated region of interest that is a skin region on the face, the arm or the hand of the subject other than the designated region of interest;
calculating at least one of a pulse transit time or an instantaneous phase difference from the difference calculated; and
measuring a fluctuation of a blood pressure of the subject on basis of the difference calculated, wherein
the measuring includes performing a measuring process in accordance with a combination of the regions of interests from which the image-based photoplethysmograms are extracted and based on a correlation between the at least one of the pulse transit time or the instantaneous phase difference and the fluctuation of the blood pressure, the correlation being a positive correlation or a negative correlation, and, , the correlation is either a combination of any of first regions of interest, in which, due to a peripheral arteriole [[is]]being under control of a sympathetic nerve when the blood pressure increases, first delay in an arrival of a first pulse wave is greater than a threshold, or, when a combination of any of second regions of interest from which the image-based photoplethysmograms are extracted, in which, due to a peripheral arteriole [[is]]being under control of the sympathetic nerve and a parasympathetic nerve[[,]] when the blood pressure increases, second delay in an arrival of a second pulse wave is the first delay in the first regions of interest.

53. (Canceled)  

54. (Currently Amended)  A computer program product having a non-transitory computer readable medium including a biological information measuring program, wherein the biological information measuring program, when executed by a computer, causes the computer to perform:
calculating a difference, at a mutually same time, between an image-based photoplethysmogram extracted from luminance information of a picture signal of a designated region of interest that is a skin region on a face, an arm or a hand of a subject included in a picture and an image-based photoplethysmogram extracted from luminance information of a picture signal of a further designated region of interest that is a skin region on the face, the arm or the hand of the subject other than the designated region of interest;
calculating at least one of a pulse transit time or an instantaneous phase difference from the difference calculated;
performing a measuring process in accordance with a combination of the regions of interests from which the image-based photoplethysmograms are extracted and based on a correlation between the at least one of the pulse transit time or the instantaneous phase difference and the fluctuation of the blood pressure, the correlation being a positive correlation or a negative correlation, and, , the correlation is either a combination of any of first regions of interest, in which, due to a peripheral arteriole [[is]]being under control of a sympathetic nerve when the blood pressure increases, first delay in an arrival of a first pulse wave is greater than a threshold, or, when a combination of any of second regions of interest from which the image-based photoplethysmograms are extracted, in which, due to a peripheral arteriole [[is]]being under control of the sympathetic nerve and a parasympathetic nerve[[,]] when the blood pressure increases, second delay in an arrival of a second pulse wave is the first delay in the first regions of interest; and
measuring the fluctuation of the blood pressure of the subject by processing the difference using the measuring process.

55. (Canceled)  

56. (New)  The biological information measuring method according to claim 52, wherein the measuring includes
measuring the fluctuation of the blood pressure based on the positive correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are one of the first regions of interest and one of the second regions of interest, and 
measuring the fluctuation of the blood pressure based on the negative correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are both any of the first regions of interest or any two of the second regions of interest. 

57. (New)  The computer program product according to claim 54, wherein performing the measuring process includes
measuring the fluctuation of the blood pressure based on the positive correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are one of the first regions of interest and one of the second regions of interest, and 
measuring the fluctuation of the blood pressure based on the negative correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are both any of the first regions of interest or any two of the second regions of interest.

Allowable Subject Matter
Claim(s) 37, 38, 52, 54, 56 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, measuring a fluctuation in blood pressure via calculation of pulse transit time or instantaneous phase difference via optical examination of skin surfaces including those on the face, arm or hand and using a processor to determine a correlation between either a pulse transit time or instantaneous phase difference related to sympathetic neural control of the skin surface in an increasing blood pressure state or related to sympathetic and parasympathetic neural control of skin surface in an increasing blood pressure state and comparing the delay caused on the pulse transit time to a threshold or to a calculated pulse transit time determined from the sympathetic neurally controlled skin surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793